Citation Nr: 0409146	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a rating 
decision dated March 27, 1993, which denied entitlement to 
service connection for a low back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
August 1971, which included a tour of duty in the Republic of 
Vietnam.  He is in receipt of medals and awards to include 
the Purple Heart medal and Bronze Star.  This matter comes 
before the Board of Veterans Appeals (Board) on appeal from 
an October 2001 rating decision of the RO.  


FINDING OF FACT

The rating decision of March 27, 1993, which denied 
entitlement to service connection for a low back disorder, 
was consistent with and supported by the evidence then of 
record.  


CONCLUSION OF LAW

There is no CUE in the March 27, 1993, rating decision that 
denied entitlement to service connection for a low back 
disorder.  38 C.F.R. § 3.105(a) (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA, codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), is not applicable to claims alleging CUE in a 
final RO decision.  Parker v. Principi, 15 Vet. App. 407, 412 
(2002), citing the Court's decision in Livesay v. Principi, 
15 Vet. App. 165, 178-79 (en banc) (2001).  The Court, in 
Livesay, noted that, 

CUE claims are not conventional 
'appeals,' but rather are requests for 
revisions of previous decisions.  DAV, 
234 F.3d at 694 (citing Haines v. West, 
154 F.3d 1298, 1300 (Fed.Cir. 1998)).  
The movant bears the burden of presenting 
to the RO specific allegations of error 
that would amount to CUE, and that error 
must be based upon the record as it 
existed at the time of the decision the 
claimant is alleging was the product of 
CUE.  Fugo, 6 Vet. App. at 43; see also 
Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001) (affirming, without mention of 
the VCAA, this Court's interpretation of 
38 U.S.C. § 5109A that CUE must be based 
upon the evidence of record at the time 
of the decision).

The Board notes, in any case, that the veteran has been fully 
advised as to the laws and regulations governing CUE claims 
in the October 2001 rating decision, the April 2002 statement 
of the case, and in the November 2002 supplemental statement 
of the case.  In each of those documents the veteran was also 
advised that determinations as to CUE are based on the 
evidence in the claims file at the time of the disputed 
decision.  The veteran was also afforded the opportunity to 
submit argument in support of his CUE claim, which he did via 
his personal hearing held in October 2002 and in briefs filed 
by his representative in April 2003 and March 2004.  Thus, 
the Board may proceed to review the appeal without any 
prejudice resulting to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

II.  Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active service of the military or, if pre-existing active 
service was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).  When disease is shown as 
chronic in service, or within a presumptive period so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2003).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis included the word "chronic."  38 C.F.R. 
§3.303(b).  

Service connection for arthritis may be established on a 
presumptive basis by showing that it manifested itself-to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Previous determinations of the RO are final and binding and 
will be accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be "undebatable," 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating 
that CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion-to which 
reasonable minds could not differ-that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  

Additionally, broad-brush allegations of failure to follow 
the regulations or failure to give due process, or any other 
general, non-specific claim of error cannot meet the 
specificity required to render a claim of CUE meritorious.  
See Fugo at 44; see also Russell, supra.  

III.  Analysis

In a decision dated in May 1993, the RO denied entitlement to 
service connection for a low back disorder.  The RO 
acknowledged that service medical records documented in-
service back complaints and findings, but that such had 
failed to note any identified back disability existing at the 
time of discharge from service.  The RO then noted that the 
available post-service medical evidence showed post-service 
treatment for a low back disability only following a work-
related injury in 1983-many years after discharge from 
service.  The RO also cited to consideration of the March 
1974 VA examination report, which included note of the 
veteran's complaint of occasional back spasm and X-ray 
evidence of spinal bifida, but which concluded that there 
were no objective findings of back disability on physical 
examination.  From such evidence, the RO concluded that any 
in-service low back injury was only acute and did not result 
in a chronic low back disability, and, that the low back 
disorder shown after the veteran's employment injury was 
unrelated to service.

The veteran argues that it was clearly and unmistakably 
erroneous for the RO to deny his claim of entitlement to 
service connection for a low back disorder in May 1993 
without first providing him with a VA examination to obtain a 
medical opinion as to the nature and etiology of any existing 
low back disorder.  The Court has long held that any breach 
by VA of its duty to assist cannot form a basis for a claim 
of CUE because such a breach creates only an incomplete 
record rather than an incorrect one.  Caffrey v. Brown, 6 
Vet. App. 377, 383-384 (1994).  It cannot be said that were 
an examination afforded the veteran prior to the May 1993 
decision it would have shown entitlement to the benefit 
sought at that time.  As such, any error in not providing the 
veteran with an examination is not undebatable and does not 
constitute CUE.

The veteran has also argued that the RO, in May 1993, failed 
to consider his history of chronic back problems starting 
with the in-service injury and continuing thereafter.  The 
May 1993 rating decision does, however, reflect that the RO 
considered the veteran's complaints of chronic back problems 
but weighed such against the absence of documented treatment 
or diagnosis post-service until after the veteran's work-
related injury.  The veteran's arguments amount to no more 
than disagreement with how the evidence was weighed in the 
May 1993 RO rating decision.  Such is not a basis for 
establishing CUE in a prior final decision.  The May 1993 RO 
is not shown to have ignored any evidence then of record, or 
to have misapplied applicable law.  Instead, the RO's 
weighing of the veteran's own reported history alongside the 
service evidence and other evidence of record was consistent 
with governing regulations.  38 C.F.R. §§ 3.303, 
 3.304(b)(1), (2), (3) (1992).  

In sum, the veteran has not shown that the evidence 
considered by the RO in May 1993 was incorrect, or that an 
undebatable error occurred which would have manifestly 
changed the outcome of the May 1993 decision.  Rather, the 
May 1993 RO reviewed the service medical records and post-
service evidence of a 1983 work-related low back injury, and 
found that any in-service back injury was not chronic, and 
that the veteran's current low back problems were not related 
to his prior service, but to a 1983 work-related injury-
conclusions consistent with the evidence of record at the 
time of the May 1993 RO determination.  

The veteran has not raised the matter, but the Board also 
recognizes that he served in the Republic of Vietnam during a 
period of war and is shown to have served in combat-in fact, 
the veteran received the Purple Heart award and Bronze Star.  
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d); 
see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Although the RO did not discuss such, the Board emphasizes 
that the RO conceded that the veteran incurred injury to his 
back during service.  The presumption of in-service 
occurrence under 38 U.S.C.A. § 1154(b) deals only with the 
question of whether a particular injury occurred in service 
and not the question of either current disability or nexus to 
service, both of which require competent medical evidence.  
See Wade v. West, 11 Vet. App. 302, 306 (1998); Libertine v. 
Brown, 9 Vet. App. 521, 522-24 (1996); Gregory v. Brown, 
8 Vet. App.  563, 567 (1996).  Thus even if the May 1993 RO 
rating decision did not expressly consider the veteran's 
combat status, any failure to do so would not amount to CUE 
since the basis of the decision was that the weight of the 
medical evidence of record showed that any current back 
disability was the result of a post-service work-related 
injury and not any acute in-service injury or complaints.

While the Board is sympathetic with the veteran's argument 
that a different result could have been reached in May 1993, 
particularly if further development had been accomplished, a 
thorough review of the record compels the Board to conclude 
that there was no CUE in the result reached by the RO in 
May 1993.  A review of the evidence of record in 1993 shows 
that the decision was consistent with and supported by the 
statutory and regulatory provisions extant at the time as 
applied to the evidence then of record.  As such, no revision 
in that decision is warranted.


ORDER

The Board having determined that the rating decision of May 
27, 1993, which denied entitlement to service connection for 
a low back disability, was not clearly and unmistakably 
erroneous, the benefit sought on appeal is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



